             Case 4:16-cv-03396-YGR Document 275 Filed 03/04/19 Page 1 of 5

     Mark E. E11is - 1X7159
1    Anthony P, J. Valenti — 284542
     Lawrence I~. Iglesias — 303700
2    ELLIS I,1-~W ~IZOUP I.,LI'
     1425 River Park I3rive, ~uit~ 400
3    Sacrain~nto, CA 9515
     Tel:(916} 283-820
4    Fax:(916)283-8821
     mellis ,ellislaw.coln
5    aval~nti(cr~,~llislaw .corn
     li~le~iasn,~llslaw .com
6
     Attorneys for Defendant IZ~4SI-~ CUIZTIS ~i.ASSOCIATES
7

8

9                                             j      I        ~    •,



                                    ~.       ~            ~         ~.
l0

11
     SAI~IIJ1~ McMII.,LIOIv, JESSICA AI3EKOY1~,                   .~ t        1   ~•
12   AIVD ICI~tACIO PEREZ,on behalf ~f
     Themselves and all Others Similarly Situated,                       .,
13
            Plaintiffs,
14
     v.
15                                                   Jude: Hon. ~vonn~ Clonzalez IZo~ers

16                                                   Trial Date: May 6,2019
            I3efendant.
17

18

19

20

21

22

23

24

25

26

27

28
                           ,`     ~.     ~       ~   ..   ~         :~ .,is       ~;.   ~,
               Case 4:16-cv-03396-YGR Document 275 Filed 03/04/19 Page 2 of 5


 1

2           Plaintiff Perez moves to exclude evidence re~ardin~ the claims asserted by Plaintiffs
3 and P~dekoya on the bads that Ms. McMillion and Ms.1-~d~koya are not class representatives, and

4~   because the Maims against Rash Curtis by Ms. Million and I~Is. I~dekoya have settled. but inoti~ns in
5 lamine should "rarely seek to e~~lude broad categories of evidence, as the court is almost always bitter

6 situated to rule on evidentiary issues in their factual context during trial". Colton Crane Co., LLC v.

7 Terex Cranes d~Vilming~on, Inc., 2010 ~XIL,2035800, at *1 (C.D. Cal. May 19, 2Q10), ~perberg v. The

                                                      'Cir. 1975),
     Goodyear Time ana'RubbeN Co., 519 F.2d 708, 712(6tl
9           At trial, Rash Curtis seeks to introduce relevant evidence as to how its software systems are
10 used. I~ernonstrative evidence is contained within, arr~on~ other thins, Rash Curtis' collection notes

11   and ECA Advance 'Trace report for Jessica Adekoya, and its ~oll~ction notes for Geraldine Caldwell
12 (Rash Curtis' Exhibits 50~, X09, and 510,respectively).(Declaration of Mark E. Ellis, ¶¶ 3, 9m10;

13   ~,~hib~t 2,"EGA Advance Trace" report for Jessica Ad~koya; Exhibit ~9 d~aS~ LiU~iS9 collection notes
14 for Geraldine Caldwell; ~ ib~t 9, Rash Curtis' collectian notes for Jessica Adekoya.).

15          These exhibits relating to Jessica Adekoya and Geraldine Caldwell have nothing per se to do
16   with the claims of Ms. Adekoya or ~1[s. McMillion. Rather, these exhibits are relevant to assist the jury
17 in interpreting Rash Curtis' collection nates, records, and esp~~ially, to explain hova its policies and

18   procedures work with respect to obtaining telephone numbers with consent. fed. R. Evid. 401.
19           ~~hibit 508, for example, shows what an ECA Advance Trace z°~port looks like when it
20 contains skip traced information:

21                    SPIV                          :[redacted]
                      Last Name:                    :Ad~koya
22                    First IVam~:                  :Jessica J
                      Address:                      :[redacted]
23                    City:                         :I~ichrriond
                      State and Zip                 :CA 94804
24
                              hest Name and Address Information
25
                                                      j. ~. -    ~
26
                              ~. -                         -~.
27                                                    ''             ~
                       ;~.-
28                                  ~r.               •*:1~

                              r=:    . ~~.                  _        , ~ .~: t ~,   ~ _~ ~ N,   ~~~ ~~ .r
               Case 4:16-cv-03396-YGR Document 275 Filed 03/04/19 Page 3 of 5

                     Date Addr lst lZpt'd         :08/2/2012
1                    Date l~ddr Last Updated      :11/25/2414
F                            File One Phone Information
3                    File One Phone               :{510)[redacted]-4661
                     Phone ~ourc~                 :Update Tapes
4                    Phone Type                   :Residence
                     Phone to File Date           :12/09/2011
5                    phone Date bast Updated      :12/09/2Q11
b                    File One Phone               :(702)[redacted]-5270
                     Phone Source                 °Update Tapes
7                    Phony Type                   :1Ze~idence
                     Phone to File Date           :07/10/2009
8                    Phone Bate Last Updated      :O1/12/2010
9
     { x s 2; I7~fendant's Trial Exhibit 50~, excerpts fram ESA I~dvance Trace report for J. Adekaya,
10

11
            The bald-faced information above was ol~tain~d by skip-tracing. This is highly relevant
12
     information when compared to the ECA Advance Traci repart for Mr. Reynoso's account which
13
     that no phone number was obtained through ECA,and thus it's absence in the report:
14
                      SSN                           [redacted]
15                    Last Dame:                   :IZ~ynoso
                      first Name:                  :I3aniel
16                    Address:                     :Undomiciled *~`* RET ~IAII, ~~~
                      pity.                        eSacram~nto
17                    State and Zip                :CA 9512
18                   [No ~hon~ infarmation at all]
19 (Declaration ofIVIark E. Ellis, ¶ 29 Ex ibflt 1, Defendant's Trial
                                                                  .i Exhibit 506, excerpts frorri ECA

2~ ~ Advance Trace report for Daniel iZeynoso.)

21           Exhibits 509 and 510 both show no phone number listed in the h~ader9 these are relevant to
22 rebut Mr. Snyder°'s foundationless opinion that the lack of a phone number in the header tends to

23 indicate that the debtor's phone number was skip-traced. Instead, Mr. Kizer
                                                                          i t~stifed that when a debtor

24 revokes consent to be dialed at his or the primary phone nurnbe~°, the number is r~mov~d by the

25    collectors from the header:
26
                      Q: So can you decipher what this line means?
27
                      A: Collector 7 on Marsh 16th,201~, 9:14 in the morning, dialed 5496,
2$                    outbound, no answer. They then dialed (510)351-9400. They talked to
                                                             2
                             I)E~E1~I)    T    ~I3 CiJ TIS ~a ASSOCIATES'~PPOSI'TIO~ T~
                                         PI.AIl~ITIFF'~ 1V~0'TION INLIIN~ I~~e 4
               Case 4:16-cv-03396-YGR Document 275 Filed 03/04/19 Page 4 of 5

1                     the debtor, says we were —she says ~ cannot ~~ this phone
                      number any ores I re~r►ov~ the ~ o ~ nu bar fr~s the. ~~cl~r.
2                     ...
3 (Declaration of R/Iark E. Ellis, ¶ 59 Exhibit ,Steve I{iz~r's April 13, 2017 Deposition, ~. 140:2-8,

4 emphasis added; see ECF I)oc. No. 2547, p. 43.)

~           This is compared with Randall Snyd~r's testimony, which he stated:

6                     ~, bet's ~o back to Mr. Perez's [IZeynoso's] account notes that you
                      have attached to your repo. ~'ou've indicated to nae that the fact that
7                     there is no number in those account notes would indicate to you that it
$                     was a skip?

g                     A: Just the fact that there's no phone number in the very first action
                      taken by Rash Curtis was no request a skip trace on that person. Again,
10                    that's corroborating evidence but I didn't use this methodology to
                      determine putative class members.
11
     (Ellis Decl.,¶ 129 Exhibit 11, Snyder's I~ecernber 17, 201 ~ I)~position, p. 12 :7-189 see ECF I~oc. No.
12
     2545, p. 39.)
13
            Likewise, Exhibit 509 shows that sametirnes the prior express consent is given by a debtor for a
14
     third~party whose last name is different than the debtor. Ire this case, mss. l~dekoya gave her consent to
15
     be called regarding het° mother, Ge~aldin~ Caldwell's debts, and Ms. Caldwell gave Rash Curtis
16
     authority to discuss her debts with her daughter, Ms. Adekoya.(S'ee 2/2/1 ~ Order re dross Lotions for
17
                                                                                                            99
     Summary Jud~tnent, ECF I~oc. No. 167.) Th~s~ facts undermine Ms. ~Terkhovskaya's ~fuzzy match
                                                                                              66

18
     process, which is demonstrably overinclusive and would have failed to elirrunate Asa Caldwell and/or
19
     Ms. Adekoya from Plaintiff's supposedly skip traced "class list" under these circumstances°
20
                      ~f the 91,322 telephony numbers with names appended, 40,420
21
                      telephone numbers were identified as having a customary user, at the
22                    time ofthe calls, whose nam~(s) does)not "match ~o the Source I3afa
                                                                           99


                      name (either as an exact match, a fuzzy xa~atch, or apparent rnar~ia~e~
23                    name change rriatch)(the "No Match Numbers"}.

24 (Anya Verkhovskaya's November 12, 2018 I3eclaration,¶ 26;see ECF I~oc. IVo. 2~2m2, p• ~•)

25           Additionally, Exhibit 509 corroborates Mr. I~izer's testimony that information obtained though

2~   skip tra~in~ should be reflected in the collection history notes:

27                    C~: How — is it recorded in any way when skip tracing is used by Dash
                      Curtis?
28
                                                              3
                             1?~+I+E~TD    T'   ~ ~ 'TIC ~ ASSOCIA~'ES'~PP~SIT'ION ~'~
                                          I'LAlI~`TIFF9S lYIOTI~N ~1`I LIMI~I~ NO.4
               Case 4:16-cv-03396-YGR Document 275 Filed 03/04/19 Page 5 of 5

1                     t~; Y'es

Z                     Q: How is that recorded?

3                     A: It is —should b~ recorded in two ways: 1, the software itself should
                      retain the data that John Does was ran, John I~oes's Social Security
~                     number was ran or the address or the address was run, No. 2, the
                      collector's required to transfer the inforrr~ation located From tl~e skip
5                     tracin into the history notes on the account.

~ (Ex a 4, Kizer's April 13, 2017 I~epositian, pp. 84:21-85;59 see ECF Dac. No. 254-6, pp. 85-~6.)
~            This relevant evidence tends to prove that Mr. P~r~z's(NIr. Iteynoso's) cell number was not

 ~   ski~~tra~ed during the collection process, a fact which will b~ used for the pur~aoses of rebutting and

9 impeaching Plaintiff's expert witnesses,. Fed. R, Evid. 401.
10          In addition, Ms. McMillian and NIs. Adekoya both alleged that Rash Curtis did not possess
11   poor express consent to call there —facts which have been proven to be false° (See Plaintiffs'

12 Complaint, ECF Doc. No. 1,¶¶ 23, 26, 27, 32; cf. Order re: Cross Motions for Surnlnary Jucl~ment,

1~   ECF I~oc. No. 167, findir~~ that Ills. Mcl~illion and ~1[s. Adekoya had indeed provided prior express
14   consent but which was later revoked.) Mr. Snyder testified that one of his starting points when
15   evaluating a case is to accept as true the plaintiffs' allegations.(See, e.g., 12/17/1 ~ Deposition of
16   Randall Snyder, p, 12:11-15,"Q: You said, though, that you take as kind oflike I guess your starting

17 points that the assumption that the cornglaint that's been ~l~d in the case is accurate, correct? A: It's

1~   truthful and accurate, yes.")
19           p,~cordin~ly, evidence of Ms. McMillion and Ms. Adekoya's claims is also relevant to impeach

2~   I~r. Snyder's testimony and opinions on this separate basis,
21
     Dated: March 4,2019
                                                              E'_'i,TS LW CiIZ~~I,~;1'
22
                                                             ,~ ~          ~               ~y
23                                                                                            `~_
                                                              ~ ---       s
24                                                              - ~ ;irk E. Ellis
                                                                  attorneys for I3~fendant
2~                                                                RAS~I ~UIZTIS ~4i ASSOCIATES

26

27

28
                                                                        4
                                 ~H` A L' 1789   9.   X311 ~flJ lA H ~~ 6%. 1'8~1.7O~iL-S~L`6~9 dB~~~.0131~HO1~ i67

                                                 PI,AII~'TIF~'S    t~TI01~ I~Ld11~IlY~ IVO.4
